Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Based on the amendment of 05/02/2012, the claimed invention now requires the presence of (1) the substrate comprising the probes as well as a control region lacking probes (said probes comprising donors but not acceptors), and (2) a fluid comprising a nucleic acid sample and primers comprising acceptors. Therefore, the rejection made in the Office action mailed 11/03/2021 under 35 USC 103 based on the combined teachings of Vossenaar (US 2009/0325164), Schembri (US 2004/0087033) and Grill (US 2003/0157581), which rejection was based on the claimed system merely being “configured to receive” these elements, is withdrawn. For the same reason, the additional rejections under 35 USC 103 based on this combination of references along with the additional disclosures of Buccholz (US 2004/0110219), Atwood (US 5,475,610), Balch (US 6,083,763), Cohen (US 2002/0006619), and Xu (US 2006/0088844) are withdrawn. The rejection of claim 73 under 35 USC 112(a) is withdrawn in view of the amendment to that claim.
The prior art does not teach or suggest the presence of a control region lacking probes in the context of an array having donor-labeled probes and acceptor-labeled analytes. The claims require probes having donors but not acceptors, and primers having acceptors. The only apparent reason for such an arrangement is the incorporation of the acceptors into amplification products (as recited in claim 61). The only apparent reason for donor-labeled probes and acceptor-labeled target analytes would be for detection of hybridization between the probes and targets, wherein the detection is detection of a reduction in the signal from the donors, or an increase in the signal from the acceptors. In standard microarray hybridization assays, where a fluorescently labeled target is hybridized to unlabeled probes on an array, it was conventional to correct for fluorescent signals at the probe region by subtracting fluorescent signal from a region of the array without probes, so as to correct for non-specific binding of the labeled targets to the array surface. For example, Suzuki (US 2006/0051788, prior art of record) discloses (paragraph [0086]): “For calculating intensity, the fluorescent intensity observed in a portion without the spotted probe DNA on the DNA microarrays was subtracted as a background value from the apparent fluorescent intensity of each probe spot. The obtained value was used as an actual value.” However, in the claimed invention, the probes are labeled with donors and the analytes are labeled with acceptors. As discussed above, the only apparent reason for such an arrangement is for detection of probe-target interaction based on interaction of the donors and acceptors upon hybridization, where one might observe either a decrease in donor signal (due to the acceptor absorbing energy of donor emission), or an increase in acceptor signal (again, due to the acceptor absorbing energy of donor emission). Therefore, there would be no apparent reason based on the prior art to make use of control regions lacking probes. Even if the analyte binds non-specifically to the array surface, as there are no probes in the control region, there would be no decrease in probe signal in that region with which to correct signal at the probe region, and there would be no increase in acceptor signal at the control region (since there is no probe there) with which to correct signal at the probe region. Therefore it is no apparent from the prior art why one would employ a control region lacking probes in this kind of assay.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637